O'Neill v O'Neill (2019 NY Slip Op 08056)





O'Neill v O'Neill


2019 NY Slip Op 08056


Decided on November 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., LINDLEY, DEJOSEPH, NEMOYER, AND TROUTMAN, JJ.


996 CA 19-00921

[*1]THOMAS H. O'NEILL, JR., PLAINTIFF-RESPONDENT,
vROSE R. O'NEILL, DEFENDANT-APPELLANT. 


REICH/EMERSON LLP, BUFFALO (SHARI JO REICH OF COUNSEL), FOR DEFENDANT-APPELLANT.
JAMES P. RENDA, BUFFALO, FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Timothy J. Walker, A.J.), entered March 19, 2019 in a divorce action. The order denied defendant's motion to enlarge the record on appeal. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on October 11, 2019,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 8, 2019
Mark W. Bennett
Clerk of the Court